DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Jihwang Yeo (Reg. 63045) per email communication on 09/27/2021 following a telephone interview on 09/14/2021.
The application has been amended as follows:

Claim Amendments:

1.	(Currently Amended) A wireless communication device comprising:
a transmitter configured to transmit a first frame including:
a plurality of first fields containing information for specifying resource units; and 
a plurality of second fields containing (1) identifiers or (2) predetermined first values,


wherein the plurality of second fields contain the identifiers when the identifiers are associated with the resource units, each of the identifiers being an Association Identifiers (AID) allocated to a terminal by the wireless communication device and being used for Uplink Orthogonal Frequency Division Multiple Access (OFDMA) by the terminal to which the AID is allocated, 
wherein the plurality of second fields contain the predetermined first value when the predetermined first values are associated with the resource units, each of the predetermined first values is being used for a Uplink OFDMA based random access,
a receiver configured to receive one or more second frames in response to the first frame in a fixed time after the first frame is transmitted,
wherein
the transmitter is configured to transmit a third frame including acknowledgement information for the one or more second frames,
the third frame includes one or more third fields,
a number of the one or more third fields is identical to a number of terminals which have transmitted the one or more second frames, and
each of the one or more third fields includes 
an AID of a terminal which has transmitted the second frame using a resource unit associated with the AID of the terminal in the Uplink OFDMA when the AID of the terminal is contained in one of the second fields in the first frame; or
a first predetermined value when the terminal has transmitted the second frame using a resource unit associated with the first predetermined value in the Uplink OFDMA based random access. 

2.	(Original) The wireless communication device according to claim 1, further comprising at least one antenna.

3.	(Currently Amended) A wireless communication method performed by a wireless communication device comprising:
transmitting a first frame, wherein the first frame includes a plurality of first fields containing information for specifying resource units, and a plurality of second fields containing (1) identifiers or (2) predetermined first values;


wherein the plurality of second fields contain the identifiers when the identifiers are associated with the resource units, each of the identifiers being an Association Identifiers (AID) allocated to a terminal by the wireless communication device and being used for Uplink Orthogonal Frequency Division Multiple Access (OFDMA) by the terminal to which the AID is allocated, 
wherein the plurality of second fields contain the predetermined first value when the predetermined first values are associated with the resource units, each of the predetermined first values is being used for a Uplink OFDMA based random access,
receiving one or more second frames in response to the first frame in a fixed time after the first frame is transmitted; and
transmitting a third frame including acknowledgement information for the one or more second frames;
the third frame includes one or more third fields,
a number of the one or more third fields is identical to a number of terminals which have transmitted the one or more second frames, and
each of the one or more third fields includes 
when the AID of the terminal is contained in one of the second fields in the first frame; or[[;]]
a first predetermined value when the terminal has transmitted the second frame using a resource unit associated with the first predetermined value in the Uplink OFDMA based random access. 

4.	(Currently Amended) A wireless communication device corresponding to one of a plurality of terminals comprising:
a receiver configured to receive a first frame including: 
a plurality of first fields containing information for specifying resource units; and a plurality of second fields containing (1) identifiers or (2) predetermined first values,


wherein the plurality of second fields contain the identifiers when the identifiers are associated with the resource units, each of the identifiers being an Association Identifiers (AID) allocated to a terminal by the wireless communication device and being used for Uplink Orthogonal Frequency Division Multiple Access (OFDMA) by the terminal to which the AID is allocated, 
wherein the plurality of second fields contain the predetermined first values when the predetermined first values are associated with the resource units, each of the predetermined first values is being used for a Uplink OFDMA based random access,
a transmitter configured to, in response to the first frame in a fixed time after the receiver receives the first frame, 
when the AID of the wireless communication device is contained in one of the second fields in the first frame, or 
transmit the second frame in the Uplink OFDMA based random access using a resource unit associated with a first predetermined value;
wherein
the receiver is configured to receive a third frame including acknowledgement information for one or more second frames,
the third frame includes one or more third fields,
a number of the one or more third fields is identical to a number of terminals which have transmitted the one or more second frames, and
each of the one or more third fields includes 
an AID of a terminal which has transmitted the second frame in the Uplink OFDMA; or
the first predetermined value wherein the terminal has transmitted the second frame in the Uplink OFDMA based random access. 

5.	(Original) The wireless communication device according to claim 4, further comprising at least one antenna.

Reasons for Allowance
Claims 1-5 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention discloses a structure and contents of a first frame that a wireless device uses to multiple user terminals. The structure of the frame comprises two fields, multiple first fields and multiple second fields. The multiple first fields contain Association Identifiers (AIDs) allocated to the user terminals when the user terminals transmit Uplink Orthogonal Frequency Division Multiple Access 
The claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A wireless communication device comprising:
a transmitter configured to transmit a first frame including:
a plurality of first fields containing information for specifying resource units; and 
a plurality of second fields containing (1) identifiers or (2) predetermined first values,
wherein the plurality of second fields contain the identifiers when the identifiers are associated with the resource units, each of the identifiers being an Association Identifiers (AID) allocated to a terminal by the wireless communication device and being used for Uplink Orthogonal Frequency Division Multiple Access (OFDMA) by the terminal to which the AID is allocated, 
wherein the plurality of second fields contain the predetermined first value when the predetermined first values are associated with the resource units, each of the predetermined first values is being used for a Uplink OFDMA based random access,
a receiver configured to receive one or more second frames in response to the first frame in a fixed time after the first frame is transmitted,
wherein
the transmitter is configured to transmit a third frame including acknowledgement information for the one or more second frames,

a number of the one or more third fields is identical to a number of terminals which have transmitted the one or more second frames, and
each of the one or more third fields includes 
an AID of a terminal which has transmitted the second frame using a resource unit associated with the AID of the terminal in the Uplink OFDMA when the AID of the terminal is contained in one of the second fields in the first frame; or
a first predetermined value when the terminal has transmitted the second frame using a resource unit associated with the first predetermined value in the Uplink OFDMA based random access. 


Regarding claims 3-4, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2 and 5, these claims depend from claims 1 and 4, respectively and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/HARRY H KIM/           Primary Examiner, Art Unit 2411